Citation Nr: 1447214	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-41 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.

2.  Entitlement to service connection for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to June 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims of entitlement to service connection for posttraumatic stress disorder (PTSD), depression and anxiety, left and right knee arthritis, migraine headaches, and erectile dysfunction (ED).

In April and September 2012 rating decisions since issued, however, his claims for PTSD, major depressive disorder (MDD), migraines, and ED secondary to the PTSD and MDD were granted.  Therefore, these claims are no longer on appeal since he did not, in response, contest either the ratings or effective date assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In his intervening Substantive Appeal to the Board (on VA Form 9), dated in September 2009, he had requested a Travel Board or videoconference hearing.  But after receiving notification of the date, time and location of his hearing, he indicated that he was in the process of moving from New Orleans to Michigan and, therefore, needed his hearing rescheduled to the RO in this other state.  See his statement dated in May 2013.  In July 2014, he was notified that his videoconference hearing resultantly had been rescheduled, as requested, for in September 2014, but again at the RO in New Orleans rather than in Michigan (the RO in Michigan is in Detroit).  Later in September 2014 he contacted the RO and indicated he was canceling his hearing and withdrawing his appeal entirely.  See 38 C.F.R. §§ 20.700(e), 20.704(e) (2013).  The Board therefore is summarily dismissing his appeal.  38 C.F.R. § 20.704.


FINDING OF FACT

In a September 2013 phone conversation, which was recorded in writing and received prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2014 phone call, also recorded in writing on a Report of General Information (VA Form 27-0820), the Veteran indicated he was canceling his hearing and withdrawing his appeal entirely.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  This Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim for service connection for arthritis of the left knee is dismissed.

The claim for service connection for arthritis of the right knee is also dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


